Citation Nr: 0941277	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to reimbursement of burial and funeral expenses.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served with the Philippine Commonwealth Army from 
December 1941 to August 1942 and with the regular Philippine 
Army from August 1945 to June 1946.  The Veteran died in July 
1991.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals on 
appeal from a May 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran died as a result of a service-connected 
disability.


CONCLUSION OF LAW

The criteria for entitlement to a service-connected burial 
allowance have been met.  38 U.S.C.A. § 2307 (West 2002); 38 
C.F.R. § 3.1600 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In a January 2001 letter, the RO provided the appellant with 
notice of the evidence required to substantiate the claim for 
service connection for the cause of the Veteran's death.  The 
January 2001 letter explained which information and evidence 
VA would provide and which evidence VA would attempt to 
obtain on her behalf.  Regarding the duty to assist, the 
pertinent records necessary to decide the claim have been 
obtained and associated with the claims file.

In this case, VA provided the appellant adequate notice and 
assistance with regard to the claim on appeal.  Even assuming 
otherwise, remanding for additional notification and/or 
assistance is unnecessary because, due to the favorable 
disposition of this claim, the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 
94 (1993).

II.  Analysis of Claim

Surviving spouses are entitled to burial allowances at 
differing rates when certain conditions are met.  If a 
veteran's death is the result of service-connected 
disability, burial benefits not to exceed $2,000 may be paid.  
38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2009).  
If a veteran's death is not the result of a service-connected 
disability, however, benefits currently in an amount not to 
exceed $300 may be granted, if the veteran was in receipt of 
pension or compensation at the time of death.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).

The Veteran served with the Philippine Commonwealth Army from 
December 1941 to August 1942 and with the regular Philippine 
Army from August 1945 to June 1946.   He  was a prisoner of 
war from April 10, 1942 to August 8, 1942.  The Veteran died 
in July 1991.  The Veteran's death certificate lists the 
cause of death as cardiopulmonary arrest secondary to 
myocardial infarction.

In a September 2002 rating decision, the RO denied 
entitlement to service connection for the cause of the 
Veteran's death.  Subsequently, in a May 2004 rating 
decision, the RO granted service connection for the cause of 
the Veteran's death based upon a finding of clear and 
unmistakable error in the September 2002 decision.  The RO 
determined that service connection for the cause of the 
Veteran's death was warranted based upon provisions which 
allow for service connection for ischemic heart disease in 
former prisoners of war.   

The appellant submitted an application for burial benefits in 
March 2006.  The RO's May 2006 decision denied the 
appellant's claim because the claim was received more than 
two years after burial as set forth in § 3.1601 (a).  The 
Board notes that the two-year time limit is applicable to 
claims for nonservice-connected death burial allowance.  The 
time limit does not apply to claims for service-connected 
burial allowance under § 3.1600(a).  See 38 C.F.R. § 
3.1601(a).  

As the evidence establishes that the Veteran died as a result 
of a service-connected disability, the Board finds that the 
criteria for entitlement to service-connected burial benefits 
under 38 U.S.C.A. § 2307 are met.  




ORDER

Entitlement to service connected burial benefits under 38 
U.S.C.A. § 2307 is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


